COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  IN THE INTEREST OF A.I.R.,                                      No. 08-21-00105-CV
  A CHILD                                         §
                                                                     Appeal from the
                        Appellant.                §
                                                                    65th District Court
                                                  §
                                                                of El Paso County, Texas
                                                  §
                                                                  (TC# 2019DCM5592)
                                                  §

                                          O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until August 19, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Celia A. Villasenor, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before August 19, 2021.

       IT IS SO ORDERED this 5th day of August, 2021.


                                                      PER CURIAM


Before Rodriguez, C.J., Palafox and Marion, C.J. (Ret.)
Marion, C.J. (Ret.), sitting by assignment